Affirmed and Memorandum Opinion filed February 1, 2007







Affirmed
and Memorandum Opinion filed February 1, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00046-CR
____________
 
TENICHA BENICHA GILFORD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County, Texas
Trial Court Cause No.
1020619
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted  appellant of aggravated robbery.  On January 11, 2006, appellant was
sentenced to confinement for fifty years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a timely, written notice
of appeal.




Appellant=s appointed counsel filed a brief in
which he concluded the appeal is wholly frivolous and without merit.  The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant requested and
was provided a copy of the record.  As of this date, more than forty-five days
has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 1, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman. 
Do Not Publish C Tex. R. App. P.
47.2(b).